DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-21 are allowed.

The Applicant has filed a Terminal Disclaimer with respect to US Patent No. 11,146,467 which was approved on 5/19/2022.

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

	Albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to be novel in contrast to hindsight analysis (MPEP 2142)

Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449